Citation Nr: 0806149	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to March 
1946.  This claim is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the undersigned Veterans Law Judge conducted 
a hearing regarding the issue on appeal.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion to 120, and he exhibited full 
extension.

2.  The veteran is shown to have degenerative arthritis of 
the right knee on X-rays. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for degenerative arthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5260, 5261 (2007). 

2.  For the entire appeal period, the criteria for a separate 
10 percent disability rating for arthritis of the right knee 
have been met.  38 U.S.C.A. § 1155, 5103(a), 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 
5003, 5010 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Id.  

Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

During the January 2008 hearing, the veteran complained of 
pain and swelling and also stated that he uses an Ace wrap.  
Therefore, he asserts that his right knee disability warrants 
more than the current 10 percent disability rating.

The veteran submitted statements from his private physicians 
which noted that he uses a cane and has received steroid 
injections for pain.  In August 2006, the veteran underwent a 
VA examination where he complained of pain, stiffness, and 
tenderness.  There was no instability; weakness; ankylosis; 
effusion; or episodes of dislocation, subluxation, or 
locking.  Range of motion was -10 degrees to 120 degrees.  
There was no additional limitation of motion on repetitive 
use.  X-rays showed degenerative joint disease of the right 
knee.

The veteran's right knee disability is currently rated as 10 
percent disabling pursuant to DC 5259 for removal of 
semilunar cartilage with symptoms.  As 10 percent is the 
highest available rating under DC 5259, the Board has 
considered whether the veteran is entitled to an increased 
rating under any alternate DC.  Rating criteria for 
disabilities of the knee are found at 38 C.F.R. § 4.71a DCs 
5256 through 5263.  

DC 5258 allows for a 20 percent disability rating when 
semilunar cartilage is dislocated with frequent episodes of 
locking, pain, and effusion into the joint.  This DC is not 
applicable.  Although the veteran complains of pain, the 
August 2006 reviewing physician stated that there was no 
locking or effusion of the joint, and there is no evidence of 
record which counters such a finding.  Therefore, the 
veteran's right knee disability does not warrant a higher 
rating under DC 5258.

Moreover, the VA physician found good stability and no laxity 
in the right knee.  As the evidence fails to indicate 
ankylosis, recurrent subluxation or lateral instability, 
impairment of the tibula or fibula, or genu recurvatum, an 
additional rating for the right knee under DCs 5256, 5257, 
5262, or 5263 is not applicable.   

Next, limitation of leg motion is rated under DCs 5260 and 
5261.  A knee disability can be rated for both limitation of 
leg flexion under DC 5260 and limitation of leg extension 
under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  
Under these DCs, a rating in excess of 10 percent requires 
findings of such symptoms as flexion limited to 30 degrees or 
less, or extension is limited to 15 degrees or greater.

Here, the veteran demonstrated range of motion from -10 to 
120 degrees in his right knee; therefore, his flexion and 
extension are not limited to a compensable degree.  The 
reviewing physician also noted that there was no additional 
limitation of motion on repetitive use.  Therefore, the 
veteran's right knee range of motion does not warrant a 
disability rating under DCs 5260 or 5261.

Nonetheless, because it is the intent of the rating schedule 
to recognize arthritis, painful motion with joint or 
periarticular pathology as productive of disability, the 
Board has considered whether the veteran is entitled to an 
increased rating under DC 5003 for arthritis verified by X- 
ray evidence.  38 C.F.R. § 4.59.  

Pursuant to DC 5003, in the absence of limitation of motion, 
X-ray evidence of arthritis of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, DC 5003.  The August 2006 VA examination 
noted a diagnosis of degenerative joint disease of the right 
knee.  The X-rays  performed concurrently show degenerative 
changes in the right knee.  Therefore, the veteran's right 
knee disability warrants an additional 10 percent disability 
rating for arthritis according to § 4.59. 

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

In conclusion, the Board finds that the preponderance of the 
evidence does not support a higher rating for the right knee 
disability, except that, for the entire appeal period, a 
separate 10 percent rating for arthritis is warranted.  In 
reaching this conclusion, the benefit-of-the-doubt doctrine 
has been applied.  See  38 U.S.C.A. § 5107(b).  The Board has 
also considered whether staged ratings are appropriate but 
finds no distinct time periods where the veteran's symptoms 
warrant a different rating.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an increased disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

To the extent that additional notice is needed under the 
guidance of Vazquez-Flore, the Board notes that the veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim in the July 2006 letter and 
in a separate May 2007 letter.  It is, therefore, inherent in 
the claim that he had actual knowledge of the rating element 
of his claim.  

In that same letter, he was provided with notice that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability and provided 
examples of the type of evidence he could submit.  He was 
also notified of the type of evidence necessary to establish 
an effective date for the disability on appeal; however, any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has 
obtained the identified private treatment records.  

In addition, the appellant was afforded a VA medical 
examination in August 2006.  Significantly, he has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted subject to the laws and regulations regarding the 
award of benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


